 


109 HRES 136 : Directing the Attorney General and the Secretary of Homeland Security to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of those officials relating to the security investigations and background checks relating to granting access to the White House of James D. Guckert (also known as Jeff Gannon).
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 18 
109th CONGRESS 
1st Session 
H. RES. 136 
[Report No. 109–30] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Conyers (for himself, Ms. Slaughter, Mr. Waxman, Mr. Thompson of Mississippi, Mr. Rangel, Mr. Berman, Mr. Boucher, Mr. DeFazio, Mr. McDermott, Ms. Waters, Mr. Hastings of Florida, Mr. Hinchey, Mr. Nadler, Mr. Scott of Virginia, Ms. Jackson-Lee of Texas, Ms. Zoe Lofgren of California, Mr. McGovern, Mr. Smith of Washington, Mr. Wexler, Ms. Lee, Mr. Weiner, Mr. Schiff, Mr. Capuano, Ms. Watson, Ms. Linda T. Sánchez of California, Mr. Van Hollen, Mr. George Miller of California, Mr. Olver, and Mrs. Maloney) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
 
April 5, 2005 
Additional sponsors: Mr. Inslee, Ms. Woolsey, Mrs. Lowey, Mr. Sanders, and Mr. Allen 
 
 
April 5, 2005 
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Directing the Attorney General and the Secretary of Homeland Security to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of those officials relating to the security investigations and background checks relating to granting access to the White House of James D. Guckert (also known as Jeff Gannon). 
 
 
That the Attorney General and the Secretary of Homeland Security are each directed to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution all documents in their possession relating to the security investigations and background checks relating to granting access to the White House of James D. Guckert (also known as Jeff Gannon) and any requisite instructions for handling such documents, including— 
(1)all records setting forth or discussing whether an individual granted access to the President or to the White House briefing room may use a false name; 
(2)all records setting forth or discussing policies, procedures, or guidelines discussing security clearances and background checks relating to granting access into the White House briefing room; 
(3)all records indicating how the policies, procedures, or guidelines referred to above were communicated to Mr. Guckert; 
(4)all records indicating the officer or office responsible for requesting that the Secret Service carry out a security investigation or background check with respect to an individual seeking access to the President or to the White House briefing room; 
(5)all records setting forth the standards for security investigations or background checks with respect to day pass credentials;  
(6)all records indicating or discussing whether and to what extent an individual who is cleared for a day pass for a given date is required to receive further security clearance for a day pass for a later date; 
(7)all records setting forth or discussing which officer or officers, if any, has the authority to exempt an individual seeking access to the President or to the White House briefing room from the standards for security investigations or background checks that otherwise apply; and 
(8)all records of communication between the Secret Service and Mr. Guckert, including not only postal correspondence but also electronic mail correspondence, facsimile correspondence, records of telephone conversations, and any other records of communication.  
 
 
April 5, 2005 
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed 
